  Case: 1:21-cv-00135-SNLJ Doc. #: 7 Filed: 09/16/21 Page: 1 of 1 PageID #: 58


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 State Farm and Casualty Company,                   )
                                                    )
                                                    )
                 Plaintiff,                         )
                                                    )
         vs.                                        )         Case No. 4:21-cv-01122-UNA
                                                    )
 Frank Rolfe, et al,                                )
                                                    )
                                                    )
                                                    )
                                                    )
                 Defendants.                        )

                                               ORDER

        The above styled and numbered case was opened on September 14, 2021 and assigned to

the Eastern Division.

        After a review of the case, it was determined the case was assigned incorrectly. The case

should have been assigned to the Southeastern Division.

        Accordingly,

        IT IS HEREBY ORDERED that the above styled case is transferred to the Southeastern

Division and assigned to the Honorable Stephen N. Limbaugh, Jr., United States District Judge,

under cause number 1:21-cv-00135-SNLJ.

        IT IS FURTHER ORDERED that cause number 4:21-cv-01122 UNA be

administratively closed.

                                                                  GREGORY J. LINHARES
                                                                    CLERK OF COURT


Dated: September 16, 2021                                 By: /s/ Michele Crayton
                                                               Court Services Manager

In all future documents filed with the Court, please use the following case number 1:21-cv-00135-SNLJ.
